     8:19-cr-00229-JMG-MDN Doc # 50 Filed: 09/02/20 Page 1 of 4 - Page ID # 68




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                           8:19-CR-229

vs.                                                     TRIAL ORDER

LUIS MARIA-AGUADO,

                     Defendant.

        The government has moved to continue the jury trial currently set to
begin on September 14, 2020. Filing 49. But this case has been pending for over
a year, and the deadline for filing pretrial motions and the trial itself have
already been continued several times. Filing 20; filing 22; filing 41. And the
case has been further delayed by the defendant's prior indication that he
intended to change his plea, followed by a refusal to do so. See filing 37.
        This trial has been on the Court's calendar since July 2, 2020, see filing
41, providing plenty of notice to the parties to ensure that their witnesses are
available for a trial to begin on September 14. And the Court has made its own
preparations to ensure that trial can begin on that date, given the crowded
trial calendar and limited facilities available as a consequence of the COVID-
19 pandemic.
        In sum, the Court finds that the government has shown insufficient
cause to undo the arrangements that have already been made in anticipation
of a September 14, 2020 trial date. Accordingly,


        IT IS ORDERED:


1.      The government's motion to continue (filing 49) is denied.
     8:19-cr-00229-JMG-MDN Doc # 50 Filed: 09/02/20 Page 2 of 4 - Page ID # 69




2.      The above-captioned criminal case is set for a jury trial before the
        undersigned judge in Courtroom 1 (Special Proceedings), Roman L.
        Hruska Federal Courthouse, 111 South 18th Plaza, Omaha, NE,
        commencing at 9:00 a.m. on Monday, September 14, 2020, or as soon
        thereafter as the case may be called.


3.      A pretrial conference or teleconference is scheduled to be held before the
        undersigned judge in chambers (or by teleconference) at 2:30 p.m. on
        Thursday, September 10, 2020. If a teleconference is requested, an email
        will be sent to counsel of record with instructions for participating in the
        pretrial conference.


4.      The filing, briefing, and hearing of pretrial motions, including ex parte
        motions and applications, shall be governed by NECrimR 12.1 to 12.6.
        Motions shall be filed on or before Wednesday, September 9, 2020.
        Counsel must immediately notify the Court of any pretrial motion
        requiring an evidentiary hearing outside the presence of the jury.


5.      Counsel shall inform the Court that a defendant has elected to change
        his or her plea within 5 days before trial or as soon as practicable.


6.      The plaintiff shall file and serve on opposing counsel on or before
        Wednesday, September 9, 2020, as appropriate, all proposed jury
        instructions, trial briefs, suggested verdict forms, and witness lists. In
        particular, the plaintiff's witness list shall include the full name and
        address of each witness whom the party may call to testify at trial.




                                        -2-
     8:19-cr-00229-JMG-MDN Doc # 50 Filed: 09/02/20 Page 3 of 4 - Page ID # 70




7.      The defendant is also encouraged to provide the Court, on or before
        Wednesday, September 9, 2020, proposed jury instructions and a trial
        brief. Any materials so submitted shall not be disclosed to the plaintiff
        unless the defendant specifies otherwise.


8.      Exhibits must be listed before trial on exhibit forms available from the
        Clerk's   office     or   on   the   Court's   external   web   page     at
        http://www.ned.uscourts.gov/forms. The exhibits should be numbered as
        provided by NECrimR 12.7.


9.      The courtroom deputy will take custody of the exhibits after they are
        received by the Court.


10.     Parties shall deliver to the Court, on or before Wednesday, September 9,
        2020, trial copies of all exhibits in a three-ring binder organized for use
        by dividers or tabs. Exhibit binders shall be delivered to the Clerk of the
        Court in the Roman L. Hruska Federal Courthouse, 111 South 18th
        Plaza, Omaha, NE. Exhibits provided by the defendant shall not be
        disclosed to the plaintiff unless the defendant specifies otherwise.


11.     At 9:00 a.m. on the first day of trial, the Court will meet with counsel
        and clients, on the record in the courtroom. This will be an opportunity
        to dispose of any motions and last minute matters, prior to trial. Voir
        dire will commence immediately thereafter.


12.     Each subsequent day of trial will begin at 8:45 a.m. unless the Court
        directs otherwise.




                                         -3-
  8:19-cr-00229-JMG-MDN Doc # 50 Filed: 09/02/20 Page 4 of 4 - Page ID # 71




13.   Questioning of witnesses will be limited to direct examination, cross-
      examination, and redirect examination unless the Court allows further
      examination.


14.   The Court will conduct an initial voir dire of the prospective panel.
      Counsel will be permitted to conduct follow-up voir dire in areas not
      covered by the Court's examination or in an area which may justify
      further examination in view of a prospective juror's response during the
      Court's voir dire.


15.   Witnesses who do not appear to testify when scheduled will be
      considered withdrawn. The trial will then proceed with the presentation
      of any remaining evidence.


16.   A list of the equipment available in the courtroom, and a virtual tour of
      the courtroom, is available on the Court's external web page at
      http://www.ned.uscourts.gov/attorney/courtroom-technology.


17.   Counsel shall notify the courtroom deputy at least a week in advance if
      the services of an interpreter will be required for a hearing or trial.


      Dated this 2nd day of September, 2020.


                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge




                                      -4-
